Citation Nr: 0724854	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-24 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
broken fourth finger of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active military service from December 1953 to 
December 1955.  

The matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the 
aforementioned VA Regional Office (RO).  In October 2006, the 
veteran appeared at a hearing conducted by the undersigned at 
the RO.  



FINDINGS OF FACT

1.  A competent medical diagnosis of PTSD is not reflected in 
the record.  

2.  The medical evidence does not reflect the presence of any 
residuals of a broken fourth finger of the right hand.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The criteria for service connection for residuals of a 
broken fourth finger of the right hand are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Review of the claims file shows that in July 2004, October 
2004, August 2005, and March 2006 letters, the RO provided 
the veteran the required notice.  The RO also provided the 
veteran with regulatory provisions pertaining to service 
connection as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in an 
August 2005 Statement of the Case, and a November 2005 
Supplemental Statement of the Case, which likewise reflected 
a re-adjudication of the claims.  Under these circumstances, 
the Board considers VA's notice requirements met.   

With respect to the duty to assist, VA, private, and 
VetCenter records have been associated with the claims file, 
and at the hearing conducted in October 2006, the veteran's 
representative advised that the available records regarding 
the claimed disabilities were in the claims file.  In this 
case, a specific examination relating to the claimed 
disabilities was not conducted, but as set out below, since 
the evidence of record fails to include a competent medical 
diagnosis of the claimed disabilities, an examination is not 
necessary.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis in conformity with the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f). All three requirements must 
be satisfied for an award of service connection to be 
implemented.

The veteran claims that he suffers from PTSD related to his 
experiences while stationed in Korea after the 1953 
Armistice.  Particularly, his inability to be present with 
his wife back in the United States at the time of her 
miscarriage in late 1954 or early 1955, and encounters (at 
least one armed) with supposedly friendly South Koreans, who 
the veteran apparently caught stealing supplies from the 
isolated outpost at which he was located.  

As indicated above, it has been asserted by the veteran's 
service organization representative that the claims file 
includes the available records relating to PTSD.  A review of 
the actual medical treatment records, however, fails to 
disclose any upon which the veteran is shown to have PTSD.  
They do show a variety of current medical problems, none of 
them, however, is PTSD.  The VetCenter document included in 
the file reflects a view by a social worker that the veteran 
has PTSD, but since the area of expertise of a social worker 
is obviously social work, and not medicine, this conclusion 
is not considered evidence provided by a person who is 
qualified to offer a medical diagnosis.  As such, that 
"diagnosis" carries no weight, and the record is left void 
of a medical diagnosis of the claimed condition.  In the 
absence of a current diagnosis of PTSD, a basis upon which to 
establish service connection for that disability has not been 
presented.  

With respect to the claim regarding residuals of a broken 
fourth finger on the right hand, it is again noted that the 
veteran's service organization representative advised the 
Board at the October 2006 hearing that "[t]he records for 
the finger, everything available has been submitted."  A 
review of these records, however, fails to disclose any which 
reflect the presence of any right hand fourth finger 
impairment.  They show complaints related to the thumb, but 
obviously this is not the finger at issue.  Since the 
evidence includes the medical records specifically cited as 
those relevant to the claimed condition, and these actually 
fail to reflect the presence of the claimed condition, a 
basis upon which to establish service connection for 
residuals of a broken fourth finger of the right hand has not 
been presented.  


ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a broken fourth finger of 
the right hand is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


